                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ALLISON M. OVERCASH,                          )
                                              )
                Plaintiff,                    )
                                              )
         V.                                   )       Civil Action No. 19-737-RGA
                                              )
ANDREW SAUL, 1                                )
Commissioner of Social Security,              )
                                              )
                Defendant.                    )

                             REPORT AND RECOMMENDATION

    I.   INTRODUCTION

         Plaintiff Allison M. Overcash ("Overcash") filed this action on April 25, 2019, against

the defendant Andrew Saul, the Commissioner of the Social Security Administration (the

"Commissioner"). Overcash seeks judicial review pursuant to 42 U.S.C. § 405(g) of the

Commissioner's March 5, 2019 final decision, denying Overcash's claim for disability insurance

benefits ("DIB") under Title II of the Social Security Act (the "Act"), 42 U.S.C. §§ 401-434.

         Currently before the court are cross-motions for summary judgment filed by Overcash

and the Commissioner. 2 (D.I. 9; D.I. 14) Overcash asks the court to remand her case for further

administrative proceedings. (D.I. 10 at 27) The Commissioner requests the court affirm the

Administrative Law Judge's ("ALJ") decision. (D.I. 15 at 21) For the reasons set forth below,

the court recommends GRANTING-IN-PART, DENYING-IN-PART Overcash's motion for



1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019 to succeed
Acting Commissioner Nancy A. Berryhill. Pursuant to Federal Rule of Civil Procedure 25( d)
and 42 U.S.C. § 405(g), Andrew Saul was automatically substituted as the Defendant in this
action.
2
  The briefing for the present motions is as follows: Overcash's opening brief (D.I. 10) and the
Commissioner's combined opening brief in support of his motion for summary judgment and
answering brief (D.I. 15). Overcash stands upon her opening brief. (D.I. 16)
summary judgment (D.I. 9), GRANTING-IN-PART, DENYING-IN-PART the Commissioner's

cross-motion for summary judgment (D.I. 14), and remanding-in-part for further administrative

proceedings to address the functional effects of Overcash's migraine headaches in assessing her

residual functional capacity.

    II.   BACKGROUND

          a. Procedural History

          Overcash filed a DIB application on April 2, 2015, 3 claiming a disability onset date of

March 11, 2011. (D.I. 7-5 at 2-3) Her claim was initially denied on February 18, 2016, and

denied again after reconsideration on June 10, 2016. 4 (D.I. 7-4 at 5-9, 12-16) Overcash then

filed a request for a hearing, which occurred on April 18, 2018. (D.I. 7-2 at 34-86)

Administrative Law Judge NaKeisha Blount issued an unfavorable decision, finding that

Overcash was not disabled under the Act on May 25, 2018. (Id at 14-24) The Appeals Council

subsequently denied Overcash's request for review on March 5, 2019, rendering the ALJ's

decision the final decision of the Commissioner. (Id at 2-4)

          On April 25, 2019, Overcash brought a civil action in this court challenging the ALJ' s

decision that she was not under a disability within the meaning of the Act from March 11, 2011,

through the December 31, 2016, the date she was last insured. (D.I. 1) On September 6, 2019,

Overcash filed a motion for summary judgment, and on November 4, 2019, the Commissioner

filed a cross-motion for summary judgment. (D.I. 9; D.I. 14)




3
  The ALJ noted that Overcash filed her DIB application on February 27, 2015, but the
application is dated April 2, 2015. (D.I. 7-2 at 14; D.I. 7-5 at 2-3)
4
  The Notice of Disapproved Claim on Reconsideration is not dated, but the ALJ noted that
Overcash's claim was denied upon reconsideration on June 10, 2016. (D.I. 7-2 at 14; D.I. 7-4 at
12-16)


                                                   2
         b. Medical History

         Overcash was born on May 24, 1975, and was 35 years old on her alleged disability onset

date. (D.I. 7-3 at 25) Overcash graduated from law school. (D.I. 7-17 at 39) Overcash has past

relevant work history as a substitute teacher, mortgage title representative, legal assistant, and

attorney. (D.I. 7-2 at 23) The ALJ concluded that Overcash has the following severe

impairments: lumbar degenerative disc disease with radiculopathy, muscle spasms, neuropathy,

and migraines. (Id. at 16)

         On April 17, 2011, Overcash gave birth to twins. (D.I. 7-12 at 36, 54) On May 13, 2011,

she visited Dr. Dana L. Newswanger ("Dr. Newswanger"), 5 who recommended physical therapy

for Overcash's bilateral foot pain and swelling and "pins and needles" in her right knee and

shoulder. (D.I. 7-9 at 13; D.I. 7-19 at 6) Six days later, Overcash received an initial evaluation

from Dr. Jennifer Briggs, DPT ("Dr. Briggs"), who noted that she experienced bilateral upper

extremity and lower extremity paresthesias, heel pain, and poor core stability postpartum. (D.I.

7-9 at 39) Overcash regularly participated in physical therapy from May 2011 through August

2011 for pain, numbness and tingling in her foot, heel, and hand. (Id. at 15-29) On June 2,

2011, Overcash stated that she had decreased hand and finger tingling. (Id. at 28) On June 6,

2011, Overcash reported less intense and less frequent heel pain. (Id. at 27) At a June 16, 2011

physical therapy session, Overcash reported significant improvement and minimal lower back

and neck pain. (Id. at 12) On July 5, 2011, Overcash stated that she had no left foot or heel pain,

and only minimal soreness and pain in her right heel and foot. (Id at 22)




5
    Dr. Newswanger is Overcash's primary care doctor. (D.I. 7-2 at 43)


                                                  3
       On July 12, 2011, Overcash started seeing Dr. Michael Francis, D.C. ("Dr. Francis") for

pain and numbness in her lumbrosacral regions radiating to her legs and feet, intermittent pain in

her neck and thoracic regions radiating to her bilateral arms, and pain in her right heel and inner

ankle. (D.I. 7-8 at 35) She continued treatment with Dr. Francis through August 17, 2011. (Id.

at 26-35) On July 18, 2011, Dr. Michele Holding ("Dr. Holding") conducted an EMG nerve

conduction study of Overcash's bilateral lower extremities, which revealed: (1) an acute

incomplete injury to her bilateral deep peroneal nerve distal to the ankle and foot, (2) an acute

incomplete injury to her medial plantar nerve, (3) acute lumbrosacral radiculopathy, and (4) a

chronic right deep peroneal nerve injury. (Id. at 2-6) On the same day, she visited Dr.

Newswanger, describing left foot pain, tingling up and down her legs, tingling and numbness in

her heel, decreased foot swelling, and difficulty walking. (D.I. 7-19 at 4) On July 26, 2011,

Overcash visited Dr. William Sommers, D.O. ("Dr. Sommers"), who observed a slightly antalgic

gait pattern but full strength in all muscle groups. (D.I. 7-8 at 16-17)

       On August 1, 2011, Overcash received an MRI of her lumbar spine, which showed

degenerative changes at the L4-L5 vertebrae and a small disc bulge. (Id. at 9-10) On August 5,

2011, Overcash visited Dr. Newswanger, complaining of a constant "electric current" in her feet

and back spasms that radiated down both legs. (D.1. 7-14 at 12) Dr. Newswanger noted no focal

deficits and normal reflexes, coordination, and muscle strength and tone. (Id. at 10) Four days

later, she visited Dr. Sommers, who noted that her symptoms had improved slightly, despite

experiencing severe right heel pain exacerbated by weightbearing and an electrical-like sensation

in both feet travelling up to her knees. (D.I. 7-8 at 14) He suggested that her symptoms may be

caused by plantar fasciitis on the right, bilateral tarsal tunnel syndrome, and lumbrosacral

radiculopathy. (Id.) At an August 10, 2011 physical therapy session, Overcash stated that she




                                                  4
was able to push her babies in a stroller for the first time. (D.1. 7-9 at 17) She exhibited a

normal gait pattern, but reported pain in her right heel. (Id.) On August 25, 2011, Dr. Briggs

reported that Overcash's pain, range of motion, and strength had improved and that she was

ready to transition to a home exercise program. (Id at 15)

       On November 2, 2011, Overcash visited Dr. Deborah Zarek ("Dr. Zarek") and described

severe headaches, numbness around her right eye, dizziness, and muscle spasms. (D.I. 7-10 at

17) On November 4, 2011, Overcash received an MRI and MRA of her brain, which

demonstrated normal results. (Id. at 19-20) One week later, she received an MRI of her cervical

spine, which showed an asymmetrically increased signal in the left vertebral artery, but no

protrusion or stenosis. (Id at 23) On November 18, 2011, she received a bilateral carotid

ultrasound, which did not show evidence of a significant hemodynamic lesion or stenosis. (Id at

24)

        On March 12, 2012, Overcash visited Dr. Joshua Feinberg, D.O. ("Dr. Feinberg") and

complained oflow back pain exacerbated by lifting her children. (D.I. 7-15 at 12) She returned

to Dr. Feinberg on March 29, 2012 for continued low back pain. (Id at 21) On April 2, 2012,

Overcash received an MRI of her brain and an MRA of her head, both of which revealed no

acute intracranial abnormality and no evidence of significant stenosis or vascular injury. (D.I. 7-

10 at 29, 31) On April 10, 2012, Overcash visited Dr. Lisa Leschek-Gelman ("Dr. Leschek-

Gelman"), who recommended taking aspirin daily for chronic complicated migraines. (Id. at 34)

On December 3, 2012, Overcash visited Dr. Scott Roberts ("Dr. Roberts"), who noted bilateral

low back pain in the lower lumbar region radiating to her bilateral lower extremities. (D.I. 7-15

at 80) Overcash stated that the pain worsened when lying down and improved by changing

positions. (Id.) She experienced weakness in her left lower extremity and tingling in both legs.




                                                  5
(Id.) On December 10, 2012, Overcash returned to Dr. Leschek-Gelman and complained of

worsening lower back pain. (D.I. 7-10 at 58) Four days later, Overcash received an MRI of her

lumbar spine, which revealed a small central disc protrusion at the L4-L5 vertebrae. (Id. at 60)

       On October 29, 2013, Overcash visited Michele L. Gould, PT ("Ms. Gould") for joint

dysfunction, right piriformis tightness, and core weakness that contributed to right lower

extremity pain and right lumbopelvic weakness. (D.I. 7-11 at 36) Three days later, Overcash

described a right posterior lower extremity pain which limited her ability to walk. (Id. at 80) On

November 4, 2013, Overcash returned to physical therapy with Ms. Gould and reported

continued lower extremity pain, especially when pushing a cart at a store. (Id. at 72) Three days

later, Overcash reported less intense right lower extremity pain during a one block walk with her

children. (Id. at 76) Throughout her physical therapy sessions in November 2013, Overcash

reported left lower extremity tingling, left lower back spasms, and lower back pain. (Id. at 60-

68) At a December 3, 2013 session with Ms. Gould, Overcash reported persistent lower

extremity nerve irritation, but more pain-free walking. (Id. at 56) Two days later, Overcash

described hip tightness after doing laundry. (Id. at 52) On December 19, 2013, she reported less

left lower extremity tingling. (Id. at 46) On December 23, 2013, Ms. Gould noted increased left

lower extremity pain and tingling. (Id. at 39) Ms. Gould observed that Overcash had a

nonantalgic gait despite her perception of internal rotation of her legs and feet. (Id.)

       On May 21, 2014, Overcash visited Dr. Leschek-Gelman and reported that she was

regaining feeling and sensitivity in her legs, but still experienced numbness and tingling in her

left leg and foot. (D.I. 7-15 at 71) She described intermittent pain and cramping in her legs.

(Id.) Although she felt off-balance, Overcash exhibited a normal gait and full strength in all

extremities. (Id. at 71, 73) Overcash noted that she experienced severe migraines before and




                                                  6
after her menstrual cycle, accompanied by nausea, vomiting, and light sensitivity. (Id. at 71) On

June 4, 2014, Overcash received an MRI of her lumbar spine, which revealed a stable broad-

based central L4-L5 protrusion slightly compressing the ventral thecal sac without significant

central stenosis or definite nerve root compression. (Id. at 58) On June 19, 2014, she visited Dr.

Feinberg for increased low back pain after sitting for a long time at a concert. (D.I. 7-18 at 27)

Dr. Feinberg observed full strength in her lower extremities and a full range of motion. (Id. at

29)

       She participated in physiotherapy treatments with Dr. Kenneth S. Dill ("Dr. Dill") from

June 23, 2014 to January 2, 2015. (D.I. 7-13 at 2-26) On June 23, 2014, Dr. Dill noted an

abnormal gait pattern, low back pain, and bilateral lower extremity radiculopathy. (Id. at 2) On

July 1, 2014, Overcash noted that her overall condition had improved slightly and her pain

decreased with the performance of activities of daily living. (Id. at 7) Two days later, she

advised that her overall condition was improving and that she was complying with her home

exercise program. (Id. at 9) Dr. Dill noted that Overcash had decreased numbness, improved

nerve irritation, increased range of motion, and increased spasms. (Id. at 9-10) Over the next

two weeks, Overcash continued to report increased mobility and decreased pain, tingling,

stiffness, and spasms. (Id at 11-16) On July 21, 2014, Overcash stated that her "legs are feeling

more normal." (Id. at 17) Dr. Dill noted decreased tingling and increased muscular strength.

(Id. at 18) Eight days later, Overcash reported increased pain by "overdoing" her activities of

daily living, but decreased pain after physiotherapy. (Id. at 21-22) On September 10, 2014,

Overcash visited Dr. Leschek-Gelman, who observed a normal gait and full strength in her lower

extremities. (D.I. 7-16 at 32-35)




                                                 7
       On October 14, 2014, Overcash received a consultation from Dr. Meredith H. Penny,

DPT ("Dr. Penny") and described numbness on her right side, pain down the front of thighs and

knees, and a "floppy" feeling in her legs. (D.I. 7-14 at 17) Dr. Penny noted that Overcash's

bilateral lower extremity tingling, numbness and pain limited her ability to perform housework,

care for her children, and walk. (Id. at 18) Overcash attended physical therapy with Dr. Penny

from October 21, 2014 through January 8, 2015. (Id. at 20-59) At an October 27, 2014 session,

Overcash reported increased tingling. (Id. at 30) Dr. Penny observed that her right leg was

weaker than her left leg and she experienced more pain in her right knee than her left knee. (Id.)

Three days later, Overcash stated that the exercises made her feel "amazing" and that she was

able to walk to the park with her children. (Id. at 32) After walking to the park, she experienced

a tolerable pain in her knees that Dr. Penny opined was due to increased activity levels. (Id.)

       On November 3, 2014, Overcash reported burning and weakness in her right leg when

walking. (Id. at 34) However, she stated that the exercises made her feel "great," her knees felt

better, and overall tingling had reduced. (Id.) Three days later, she stated that she felt stronger

and that the exercises helped alleviate her pain. (Id. at 36) On November 10, 2014, Overcash

reported that severe migraines limited her activity levels outside of physical therapy. (Id. at 38)

Three days later, she reported feeling "the best she has felt." (Id. at 40) On November 18, 2014,

Overcash reported a forty percent improvement overall, with increased tolerance for exercise and

improved sensation in her lower back. (Id. at 20) Dr. Penny noted "significant functional and

symptomatic relief since the beginning of therapy." (Id.) Two days later, Overcash stated that

lifting heavy dry cleaning had triggered her tingling symptoms but she was able to walk for

fifteen minutes and perform squats at the gym. (Id. at 42) On November 24, 2014, Overcash

reported that her left leg was feeling more normal and that she was able to do laundry. (Id. at 44)




                                                  8
       At a December 2, 2014 session with Dr. Penny, Overcash recounted how she did some

laundry, but stopped after experiencing numbness in her leg. (Id at 46) The numbness

reportedly went away after one minute of rest, though she experienced tingling in her right index

and middle fingers. (Id.) Dr. Penny noted that Overcash continued to demonstrate functional

improvements, including playing on the ground with her son, but remained limited by continued

tingling and numbness. (Id.) On December 16, 2014, Overcash visited Dr. Leschek-Gelman,

who noted a normal gait and full strength in her extremities. (D.I. 7-16 at 28-30) Two days

later, she described being able to do one load of laundry with some tolerable tingling, walk for

twenty minutes, and consistently sit on the floor with her children. (D.I. 7-14 at 54) She

reported improvement in her right hand and left leg. (Id.) Dr. Penny noted increased function at

home. (Id.) On December 29, 2014, Overcash complained oflow back pain but noted that she

was able to give her children a bath and walk twenty-two minutes every other day. (Id. at 56)

       On January 2, 2015, Dr. Dill reported a seventy percent overall improvement in

Overcash's symptoms, increased mobility, improved nerve irritation, and decreased stiffness.

(D.I. 7-13 at 25-26) Overcash was discharged to a home exercise program. (Id. at 26) Three

days later, Overcash returned to physical therapy with Dr. Penny and reported increased nerve

irritation despite overall improvements. (D.I. 7-14 at 22) Dr. Penny noted that Overcash played

on the floor with her children and walked approximately twenty minutes at one time, but

continued to experience difficulty doing laundry. (Id.) At a January 8, 2015, session with Dr.

Penny, Overcash stated that her nerve irritation had decreased by sixty percent and was improved

with walking. (Id. at 24) Dr. Penny noted that Overcash's symptoms were worse with

movement and improved by being still. (Id.) In a discharge summary from the same day, Dr.

Penny described Overcash's slow but notable functional progress, including her increased ability




                                                9
to walk, sit on the floor with her children, and perform light household tasks. (Id at 59) Dr.

Penny noted minimal improvements in Overcash' s pain and radicular symptoms. (Id)

       On February 5, 2015, she visited Dr. Feinberg, complaining of a "floppy" feeling in her

legs, significant lumbar radiculopathy, and menstrual migraines. (D.I. 7-15 at 29) She stated

that she experienced relief from her menstrual migraines by lying down and that Tylenol was

ineffective. (Id.) On March 19, 2015, Overcash visited Dr. Jeffrey S. Berger, D.O. ("Dr.

Berger") for bilateral low back pain and "floppy" feet and legs. (D.I. 7-16 at 48) Dr. Berger

noted a normal tandem gait, normal balance, and full strength. (Id. at 49) Dr. Berger encouraged

her to remain active, recommended that she continue her daily walking, and suggested

swimming. (Id. at 50)

       In an April 24, 2015 function report, Overcash outlined her daily routine as dropping off

her children at daycare, dropping off her husband at work, driving home, and watching television

or reading. (D.I. 7-6 at 42) She described how her mother accompanies her and helps with

grocery shopping, cleaning the house, and picking up her children from daycare. (Id) She

stated that she can no longer walk for long periods of time, exercise, sit comfortably for long

periods of time, drive without pain, lift heavy objects, grocery shop, or sit or kneel on the floor.

(Id. at 43) She reported that she cannot do any housework except cleaning the counter and

loading and unloading the dishwasher. (Id. at 44) Overcash noted that although she can drive,

she shops with her mother because she can only pick up small, light items. (Id. at 45) She tries

to attend church twice per month but finds it difficult to sit in a pew. (Id. at 46)

       The next day, Overcash completed a headache/migraine questionnaire, wherein she

described experiencing headaches before and after menstruating. (Id. at 38) She stated that the

pain is accompanied by nausea and vomiting and usually lasts twenty-four hours. (Id.) To




                                                  10
alleviate her pain, she takes Tylenol and lies down in a cool, dark place. (Id. at 38-39) On the

same day, Overcash completed a pain questionnaire, wherein she described painful nerve

irritation in her spine and pelvic floor region, which radiates down her arms and legs and into her

feet. (Id. at 40) The pain is aggravated by movement and, therefore, she finds it difficult to

walk. (Id.) She described her inability to play on the floor with her children, walk for long

periods of time, clean her house, do laundry, grocery shop independently, or exercise. (Id. at 41)

       At a May 6, 2015 appointment with Dr. Berger, Overcash reported significant

improvement and normalization of her walking. (D.I. 7-16 at 74) Dr. Berger noted smooth sit-

to-stand transfers and ambulation with relative hip anteversion on the right side. (Id.) Overcash

stated that her symptoms improved with walking and that she continued to take Tylenol for pain.

(Id.) On October 28, 2015, Overcash returned to Dr. Berger, complaining of continued but

improved "flopping sensation" in her feet and legs. (Id. at 76) Dr. Berger noted that although

Overcash had a weak core, walking and moving helped alleviate her pain. (Id.) He encouraged

physical therapy, walking, and swimming. (Id.) At a November 2, 2015 appointment with Dr.

Leschek-Gelman, Overcash reported lumbar pain and migraines that she was usually able to

control with Tylenol. (Id. at 82)

       On February 15, 2016, Overcash was evaluated, at the Agency's request, by Dr. Irwin

Lifrak ("Dr. Lifrak"), and complained of pain in her lower back with radiation to the pelvic area,

both hips, and both lower extremities. (D.I. 7-15 at 90) Dr. Lifrak observed a mild degree of

limp favoring her left lower extremity and an inability to walk on her heels or toes. (Id. at 92)

Dr. Lifrak opined that, in an eight-hour day, Overcash was able to sit and stand for six hours and

could lift ten pounds with either hand on a regular basis. (Id. at 94)




                                                 11
       On February 18, 2016, Dr. Joseph Michel ("Dr. Michel") 6 opined that Overcash had the

residual functional capacity ("RFC") to perform work at the light exertional level. (D.I. 7-3 at

22) Specifically, Dr. Michel concluded that Overcash could occasionally lift and carry twenty

pounds and frequently lift and carry ten pounds. (Id at 19) Furthermore, he stated that Overcash

could stand, walk, and sit for approximately six hours in an eight-hour workday. (Id) On March

12, 2016, Overcash visited Anne Collins Duch, MPT ("Ms. Duch"), 7 who acknowledged her

slow and steady improvement and continued functional limitations. (D.I. 7-17 at 27) Ms. Duch

opined that Overcash cannot sit for longer than thirty minutes and cannot ambulate consistently

for longer than twenty to thirty minutes. (Id) On May 3, 2016, Overcash visited Dr. Dagmara

Marta Pychynski ("Dr. Pychynski")8 for neuropathy, low back pain, pelvic pain, and migraines.

(D.I. 7-19 at 107) Dr. Pychynski observed that Overcash's neuropathy worsened with

movement. (Id) Furthermore, Dr. Pychynski noted normal gait, normal muscle tone, and full

strength in her upper and lower limbs. (Id at 110) On November 29, 2016, she returned to Dr.

Pychynski and reported no improvement with her menstrual migraines, but noted that taking

Tylenol helped alleviate the pain. (Id at 112) Dr. Pychynski noted a normal gait, normal muscle

tone, and full strength in her upper and lower limbs. (Id at 115-116) On June 7, 2016, Dr.

Darrin Campo ("Dr. Campo")9 concluded that Overcash had the RFC to complete past relevant

work. (D.I. 7-3 at 40)




6
  Dr. Michel is a state agency medical consultant. (D.I. 7-3 at 2-23)
7
  Ms. Duch is Overcash's physical therapist who continues to provide treatment. (D.I. 7-2 at 57,
60-62)
8 Dr. Pychynski is Overcash's neurologist. (D.I. 7-17 at 55) Dr. Leschek-Gelman was

Overcash's previous neurologist who left the practice at the Christiana Neurology clinic in 2016.
(Id)
9
  Dr. Campo is a state agency medical consultant. (D.I. 7-3 at 25-41)


                                                12
       In a December 29, 2016 functional capacity evaluation, Dr. Alyssa Skolfield, DPT ("Dr.

Skolfield") 10 opined that Overcash was unable to perform at the sedentary level in an eight-hour

workday because of her inability to perform activities at the occasional or frequent level,

inability to perform positional tolerances at the occasional level, increased fatigue, decreased

lower extremity range of motion, and increased lumbar spine pain with activity. (D.I. 7-18 at

102) Dr. Skolfield suggested that she was unable to climb ladders, reach floor level, stoop,

kneel, crouch, or crawl. (Id. at 103) Overcash could reportedly perform the following activities

of daily living independently: dressing, grooming, bathing, and hygiene. (Id. at 104) Overcash

stated that she required moderate assistance with cleaning, cooking, and doing laundry. (Id.) Dr.

Skolfield observed an antalgic gait pattern, increased lumbar pain, and increased fatigue

following the functional capacity examination. (Id. at 105, 107)

       In a January 12, 2017 medical source statement, Ms. Duch opined that Overcash could

lift five pounds occasionally, walk 400 feet without stopping, stand for two nonconsecutive

hours in an eight-hour workday, sit for three hours in an eight-hour workday, and remain at her

workstation for five hours in an eight-hour workday. 11 (D.I. 7-17 at 49) Ms. Duch concluded

that Overcash was unable to perform sedentary or light work for eight hours per day. (Id. at 50)

On February 3, 2017, Dr. Pychynski completed a medical source statement and concluded that

Overcash was unable to perform sedentary or light work for eight hours per day. (Id. at 54) On

March 4, 2017, Dr. Newswanger completed a medical source statement, wherein she opined that



10
   Dr. Skolfield is a physical therapist who Overcash visited for a functional capacity evaluation
("FCE"). (D.I. 7-18 at 102-107)
11
   Overcash was last insured for the purposes of the Act as of December 31, 2016. (D .I. 7-2 at
16) However, the court reviews the 2017 and 2018 opinions of Ms. Duch, Dr. Pychynski, and
Dr. Newswanger because the ALJ reviewed these opinions in determining Overcash's residual
functional capacity and plaintiff contests in the instant case the ALJ' s assessment of the weight
of these opinions. (D.I. 7-2 at 21-22; D.I. 10 at 15-23)


                                                 13
Overcash can occasionally lift five pounds, stand for two hours in an eight-hour workday, sit for

three hours in an eight-hour workday, remain at her workstation for five hours in an eight-hour

workday, and would need to change positions every twenty to thirty minutes. (D .I. 7-11 at 88)

Dr. Newswanger concluded that she could not perform sedentary or light work for eight hours

per day. (Id at 89)

       In a January 21, 2018 assessment, Ms. Duch stated that Overcash could occasionally lift

five pounds, stand for ten to fifteen minutes at one time, walk half of a mile slowly without

stopping, and sit for six hours in an eight-hour workday with frequent breaks. (D.I. 7-20 at 41)

Ms. Duch stated that, despite "not assess[ing] fully," Overcash could remain at her workstation

for four hours in an eight-hour workday. (Id) She concluded that Overcash could not perform

sedentary or light work for eight hours per day. (Id at 42)

       c. Hearing Before ALJ Blount

             i. Overcash's Testimony

       Overcash testified that, after the birth of her twins in 2011, she experienced swelling and

neuropathy in her legs and feet. (D.I. 7-2 at 42-43) She stated that she experiences numbness on

the right side of her body. (Id at 46) She stated that since giving birth, she has experienced

severe migraine headaches before and after her menstrual cycle. (Id at 48-49) When she

experiences these menstrual migraines, she needs to lie down in a dark, quiet room and take

Tylenol. (Id.) Her menstrual migraines are oftentimes accompanied by nausea. (Id. at 48-50)

She testified that her migraines would affect her three days per month. (Id at 50) Furthermore,

Overcash testified that her legs feel "floppy" and that she experiences severe back pain. (Id at

50, 52) She experiences feelings of anxiety, depression, and isolation. (Id at 53-54)




                                                14
       Overcash testified that her mother helps her with her children's activities by carrying

bags and changing her children. (Id. at 54) Overcash stated that, after giving birth, she could not

lift her children without experiencing pain or neuropathy. (Id. at 63-64) As a result, she relied

on daycare and her family members to help with childcare. (Id. at 64-65) She has difficulty

cooking, but does not have any difficulty driving. (Id. at 60, 66-67) She stated that she can load

the dishwasher, transfer the laundry from washer to dryer, and carry an empty laundry basket

upstairs. (Id. at 67-68) She cannot put things in lower cupboards or vacuum. (Id.) Overcash

testified that she does not think she can return to work because of her weakness, severe pain, and

neuropathy. (Id. at 65-67)

             ii. Vocational Expert's Testimony Before the ALJ

       The ALJ posed the following hypothetical to the vocational expert ("VE"):

       I'm going to ask you about a hypothetical individual, and I'd like you to assume
       the individual is of the claimant's age, education, and experience. And assume
       that the individual could perform sedentary work; frequently climb ramps and
       stairs; never claim [sic] ladders, ropes, or scaffolds; occasionally balance, stoop,
       kneel, crouch, crawl; tolerate occasional exposure to extreme cold, extreme heat,
       wetness, humidity, noise, vibrations, fumes, odors, dusts, gases, poor ventilation,
       and hazards such as machinery and heights. Would such an individual be able to
       perform the claimant's past jobs?

(D.I. 7-2 at 77) The VE testified that this individual would not be able to perform claimant's

past work at the light exertional level, which included her work as a substitute teacher, legal

assistant, and attorney. (Id. at 75-77) However, the VE testified that this individual would be

able to perform work as a mortgage title representative at the sedentary exertional level. (Id. at

77) The ALJ asked whether a limitation of frequent reaching bilaterally would change the VE' s

response. (Id. at 78) The VE testified that the limitation would not change his response. (Id.)

The ALJ inquired whether a limitation of frequently interacting with supervisors, coworkers, and

the public would change the VE' s response. (Id.) The VE testified that the hypothetical



                                                 15
individual would not be able to perform any of claimant's past work, which required interacting

with others for more than two-thirds of the day. (Id.)

       The ALJ asked whether there were any other jobs in the national economy that such an

individual could perform. (Id.) The VE testified that the following work at the sedentary

exertional level was available to the hypothetical individual: security monitor, sorter/inspector in

any industry, and information clerk. (Id. at 78-79) The ALJ asked whether a limitation of being

able to move from a seated position to a standing position or standing and walking position to a

seated position for five minutes out of every hour would change the VE's response. (Id. at 79)

The VE testified that such a limitation would not change his response, but noted that it might

reduce the number of jobs available in the national economy by about five to ten percent. (Id.)

       Overcash's attorney asked whether the individual would be able to maintain employment

in these jobs if the individual missed three days per month from work. (Id. at 80) The VE

testified that the individual would not be able to maintain employment. (Id.) Overcash's

attorney asked whether the individual would be able to maintain employment if the individual

were off task fifteen percent of the time. (Id.) The VE testified that the individual would not be

able to maintain employment. (Id.) Overcash's attorney asked whether the individual would be

able to maintain employment if the individual needed to lie down because of migraine headaches

for three hours several times per week. (Id.) The VE testified that the individual would not be

able to maintain employment. (Id.) Overcash's attorney inquired whether the individual would

be able to maintain employment if the individual was not able to stay at a work station eight

hours per day on a consistent basis. (Id.) The VE testified that the individual would not be able

to maintain employment. (Id. at 81)




                                                16
       d. The ALJ's Findings

       Based on the factual evidence in the record and the testimony by Overcash and the VE,

the ALJ determined that Overcash was not disabled under the Social Security Act for the

relevant time period of March 11, 2011, the alleged onset date of the disability, through

December 31, 2016, the date last insured. (D.I. 7-2 at 24) The ALJ found in pertinent part:

       1. The claimant last met the insured status requirements of the Social Security
          Act on December 31, 2016.

       2. The claimant did not engage in substantial gainful activity during the period
          from her alleged onset date of March 11, 2011 through her date last insured of
          December 31, 2016 (20 CFR 404.1571 et seq.).

       3. Through the date last insured, the claimant had the following severe
          impairments: lumbar degenerative disc disease with radiculopathy, muscle
          spasms, neuropathy, and migraines (20 CFR 404.1520(c)).

       4. Through the date last insured, the claimant did not have an impairment or
          combination of impairments that met or medically equaled the severity of one
          of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
          404.1520( d), 404.1525 and 404.1526).

       5. After careful consideration of the entire record, I find that, through the date
          last insured, the claimant had the residual functional capacity to perform
          sedentary work as defined in 20 CFR 404.1567(a) except she can frequently
          climb ramps/stairs; never climb ladders/ropes/scaffolds; and occasionally
          balance, stoop, kneel crouch [sic], crawl. She can have occasional exposure to
          extreme cold, extreme heat, wetness, humidity, noise, vibrations,
          fumes/odors/dusts/gases/poor ventilation/hazards. She must have the
          opportunity to change from a seated positio°: to a standing/walking or a
          standing/walking to a seated position for five minutes out of every hour, while
          remaining on task.

       6. Through the date last insured, the claimant was unable to perform any past
          relevant work (20 CFR 404.1565).

       7. The claimant was born on May 24, 1975 and was 41 years old, which is
          defined as a younger individual age 18-44, on the date last insured (20 CFR
          404.1563).

       8. The claimant has at least a high school education and is able to communicate
          in English (20 CFR 404.1564).



                                                17
       9. Transferability of job skills is not material to the determination of disability
          because using the Medical-Vocational Rules as a framework supports a
          finding that the claimant is "not disabled," whether or not the claimant has
          transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P,
          Appendix 2).

        10. Through the date last insured, considering the claimant's age, education, work
            experience, and residual functional capacity, there were jobs that existed in
            significant numbers in the national economy that the claimant could have
            performed (20 CFR 404.1569 and 404.1569(a)).

        11. The claimant was not under a disability, as defined in the Social Security Act,
            at any time from March 11, 2011, the alleged onset date, through December
            31, 2016, the date last insured (20 CFR 404.1520(g)).

(Id. at 16-24)

III.    STANDARD OF REVIEW

        Judicial review of the ALJ's decision is limited to determining whether "substantial

evidence" supports the decision. See 42 U.S.C. §§ 405(g), 1383(c)(3) (2015); Monsour Med.

Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986). In making this determination, a reviewing

court may not undertake a de novo review of the ALJ's decision and may not re-weigh the

evidence of record. See id. In other words, even if the reviewing court would have decided the

case differently, the court must affirm the ALJ' s decision if it is supported by substantial

evidence. See id. at 1190-91.

        Substantial evidence is defined as less than a preponderance of the evidence, but more

than a mere scintilla of evidence. See Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Jones v.

Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (quoting Jesurum v. Sec'y of the US. Dep 't of

Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995)). As the United States Supreme Court

has explained, substantial evidence "does not mean a large or considerable amount of evidence,

but rather such relevant evidence as a reasonable mind might accept as adequate to support a




                                                 18
conclusion." Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal quotation marks

omitted); Biestek, 139 S. Ct. at 1154.

       Thus, in the context of judicial review under § 405(g):

       [a] single piece of evidence will not satisfy the substantiality test if [the ALJ]
       ignores, or fails to resolve, a conflict created by countervailing evidence. Nor is
       evidence substantial if it is overwhelmed by other evidence - particularly certain
       types of evidence (e.g., that offered by treating physicians) - or if it really
       constitutes not evidence but mere conclusion.

Brewster v. Heckler, 786 F.2d 581,584 (3d Cir. 1986) (quoting Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983)). Where, for example, the countervailing evidence consists primarily of a

claimant's subjective complaints of disabling pain, the ALJ "must consider the subjective pain

and specify his reasons for rejecting these claims and support his conclusion with medical

evidence in the record." Matullo v. Bowen, 926 F.2d 240,245 (3d Cir. 1990).

       "Despite the deference due to administrative decisions in disability benefits cases,

'appellate courts retain a responsibility to scrutinize the entire record and to reverse or remand if

the [Commissioner]'s decision is not supported by substantial evidence."' Morales v. Apfel, 225

F.3d 310,317 (3d Cir. 2000) (quoting Smith v. Califano, 637 F.2d 968,970 (3d Cir. 1981)). "A

district court, after reviewing the decision of the [Commissioner] may, under 42 U.S.C. § 405(g)

affirm, modify, or reverse the [Commissioner]'s decision with or without a remand to the

[Commissioner] for a rehearing." Podedworny v. Harris, 745 F.2d 210,221 (3d Cir. 1984).

IV.    DISCUSSION

       a. Disability Determination Process

       The core issue in this case is whether Overcash was disabled within the meaning of the

Act at any time from March 11, 2011, the alleged onset date of the disability, through December

31, 2016, the date last insured. (D.1. 7-2 at 24) Title II of the Social Security Act affords




                                                 19
insurance benefits "to persons who have contributed to the program and who suffer from a

physical or mental disability." Bowen v. Yuckert, 482 U.S. 137, 140 (1987) (citing 42 U.S.C. §

423(a)(l)(D) (2015)). A disability is the "inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months." 42 U.S.C. § 423(d)(l)(A). A claimant is only disabled if his impairments are

so severe that he is unable to do his previous work or engage in any other kind of substantial

gainful work existing in the national economy. See id. § 423(d)(2)(A); Barnhart v. Thomas, 540

U.S. 20, 21-22 (2003). To qualify for disability insurance benefits, a claimant must establish that

he was disabled prior to the date he was last insured. See 20 C.F .R. § 404.131 (2016); Matullo,

926 F.2d at 244.

       The Commissioner must perform a five-step analysis to determine whether a particular

claimant has met his burden of establishing disability. See 20 C.F.R. §§ 404.1520, 416.920;

Plummer v. Apfel, 186 F.3d 422, 427-28 (3d Cir. 1999). If the Commissioner makes a finding of

disability or non-disability at any point in the sequential process, the Commissioner will not

review the claim further. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)(i). At step one, the

Commissioner determines whether the claimant is engaged in any substantial gainful activity.

See id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i) (mandating finding of non-disability when

claimant is engaged in substantial gainful activity). If the claimant is not engaged in substantial

gainful activity, step two requires the Commissioner to determine whether the claimant is

suffering from a severe impairment or a severe combination of impairments. See id. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii) (mandating finding of non-disability when claimant's

impairments are not severe). If the claimant's impairments are severe, at step three, the




                                                 20
Commissioner compares the claimant's impairments to a list of impairments that are presumed

severe enough to preclude any gainful work. See id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii);

Plummer, 186 F.3d at 428. When a claimant's impairment or its equivalent matches a listed

impairment, the claimant is presumed disabled. See 20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). If a claimant's impairment, either singly or in combination, fails to meet or

medically equal any listing, the analysis continues to step four and five. See id. §§ 404.1520( e),

416.920(e).

       At step four, the ALJ considers whether the claimant retains the RFC to perform his past

relevant work. See id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv) (stating claimant is not disabled

if able to return to past relevant work); Plummer, 186 F.3d at 428. A claimant's RFC is "that

which an individual is still able to do despite the limitations caused by his or her impairment(s)."

Fargnoli v. Massanari, 247 F.3d 34, 40 (3d Cir. 2001). The claimant bears the burden of

demonstrating the inability to return to past relevant work. See Plummer, 186 F.3d at 428.

       If the claimant is unable to return to past relevant work, at step five, the Commissioner

must demonstrate that the claimant's impairments do not preclude him from adjusting to any

other available work. See 20 C.F.R. §§ 404.1520(g), 416.920(g) (mandating finding ofnon-

disability when claimant can adjust to other work); Plummer, 186 F .3d at 428. In other words,

the Commissioner must prove that "there are other jobs existing in significant numbers in the

national economy which the claimant can perform, consistent with her medical impairments, age,

education, past work experience, and [RFC]." Plummer, 186 F.3d at 428. The ALJ must

analyze the cumulative effect of all the claimant's impairments in determining whether he or she

is capable of performing work and is not disabled. See id. The ALJ often seeks the VE's

assistance in making this finding. See id.




                                                21
       b. Whether the ALJ's Decision is Supported by Substantial Evidence

       On May 25, 2018, the ALJ found that Overcash was not disabled from the alleged

disability onset date of March 11, 2011 through the date last insured, December 31, 2016. (D.I.

7-2 at 24) The ALJ concluded that, despite Overcash's severe impairments (lumbar degenerative

disc disease with radiculopathy, muscle spasms, neuropathy, and migraines), she had the RFC to

perform a full range of work at the sedentary exertional level. (Id. at 19) Overcash asserts three

main arguments on appeal: (1) the ALJ failed to provide adequate reasons for affording

Overcash's treating sources some, little, or limited weight, (2) the ALJ's hypothetical to the VE

failed to describe all of her impairments, and (3) the ALJ failed to account for Overcash's

migraine headaches in her RFC finding. (D.I. 10 at 15-27)

             i. Medical Opinion Evidence

       Overcash argues that the ALJ erred by failing to provide adequate reasons for assigning

some, little, or limited weight to the opinions of Dr. Newswanger, Dr. Pychynski, Ms. Duch, and

Dr. Skolfield. (D.I. 10 at 15-23) Specifically, Overcash contends that the ALJ failed to evaluate

the medical opinions pursuant to 20 C.F.R. § 404.1527(c). 12 (Id. at 15-18) These factors

include: examining relationship, treatment relationship, supportability, consistency,

specialization, and other factors such as the extent to which the medical source is familiar with

other information in the case. See 20 C.F.R. § 404.1527(c).




12
   Overcash argues that the ALJ erred when she failed to have the record reviewed by an expert.
(D.I. 10 at 22-23) Overcash suggests that the ALJ should have recontacted treating medical
sources, scheduled a consultative examination, scheduled review of the record and testimony by
a medical expert, or send the updated case record to the state agency for review by a medical
consultant. (Id.) She does not cite any legal authority for her contention that the ALJ erred by
failing to recontact treating medical sources or otherwise having the record reviewed by an
expert. (Id.)


                                                22
       Although the findings and opinions of treating physicians are entitled to substantial

weight, '" [t]he law is clear ... that the opinion of a treating physician does not bind the ALJ on

the issue of functional capacity."' Chandler v. Comm 'r ofSoc. Sec., 667 F.3d 356, 361 (3d Cir.

2011) (quoting Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011)). Instead, the

determination of RFC and disabilities are issues reserved for the Commissioner. See 20 C.F.R. §

416.927(d)(2). Moreover, "[a] treating source's opinion is not entitled to controlling weight if it

is 'inconsistent with other substantial evidence in [the] case record."' See Scouten v. Comm 'r of

Soc. Sec., 722 F. App'x 288,290 (3d Cir. 2018) (quoting 20 C.F.R. § 404.1527(c)(2)). It is not

for the court to re-weigh the medical opinions in the record, but rather to "determine whether

substantial evidence exists to support the ALJ's weighing of those opinions." Ransom v.

Berryhill, C.A. No. 17-939-LPS, 2018 WL 3617944, at *7 (D. Del. July 30, 2018) (citing

Gonzalez v. Astrue, 537 F. Supp. 2d 644, 659 (D. Del. 2008)).

       "[A]n ALJ need not explicitly discuss each [20 C.F.R. § 404.1527(c)] factor in his

decision .... Instead, an ALJ need only explain his evaluation of the medical evidence for the

district court to meaningfully review whether his reasoning accords with the regulation's

standards." Samah v. Comm'r ofSoc. Sec., 2018 WL 6178862, at *5 (D.N.J. Nov. 27, 2018)

(internal quotation marks and citations omitted). Here, the ALJ considered all relevant factors in

determining how much weight to afford the opinions of Dr. Newswanger, Dr. Pychynski, Ms.

Duch, and Dr. Skolfield. The ALJ recognized that Dr. Newswanger was Overcash's treating

primary care physician, but explained that she gave her opinion "some weight" because her

opinion was inconsistent with other evidence ofrecord. (D.I. 7-2 at 22) The ALJ noted that, in a

medical source statement, Dr. Newswanger opined that Overcash could sit for three hours in an

eight-hour workday, stand for two hours in an eight-hour workday, remain at her workstation for




                                                 23
five hours in an eight-hour workday, and lift and carry up to five pounds occasionally. (D.I. 7-11

at 88) Dr. Newswanger noted that Overcash needed to change positions every twenty to thirty

minutes. (Id) However, the ALJ noted that Dr. Newswanger's medical source statement was

inconsistent with the record. (D.I. 7-2 at 22) For example, Overcash's physical therapists and

previous neurologist, Dr. Leschek-Gelman, noted her normal gait and full strength in her lower

extremities. (D.I. 7-9 at 17; D.I. 7-11 at 39; D.I. 7-14 at 54; D.I. 7-15 at 71, 73; D.I. 7-16 at 32-

35, 49) Furthermore, Overcash reported alleviation of her lower extremity pain and tingling

through walking and exercise. (D.I. 7-13 at 7; D.I. 7-14 at 20, 32-36, 40; D.I. 7-16 at 74-76)

       As to Dr. Pychynski, the ALJ found that her medical source statement was inconsistent

with the evidence ofrecord and, therefore, assigned her opinion "little weight." (D.I. 7-2 at 22)

In her medical source statement, Dr. Pychynski concluded that Overcash was unable to perform

light or sedentary work. (D.I. 7-17 at 54) However, the ALJ noted that Dr. Pychynski's

assessment was inconsistent with Overcash's treatment notes and findings of normal gait and full

lower extremity strength. (D.I. 7-2 at 22; D.I. 7-9 at 17; D.I. 7-11 at 39; D.I. 7-14 at 54; D.I. 7-

15 at 71, 73; D.I. 7-16 at 32-35, 49) Furthermore, Dr. Pychynski previously noted Overcash's

normal gait, normal muscle tone, and full strength in her upper and lower limbs. (D.I. 7-19 at

110, 115-116)

       The ALJ also assigned "some weight" to the opinion of Ms. Duch because her medical

source statements were not supported by other medical evidence in the record. (D.I. 7-2 at 22)

In March 2016, Ms. Duch opined that Overcash could not sit for longer than thirty minutes and

could not ambulate consistently. (D.I. 7-17 at 27) In a January 2017 medical source statement,

Ms. Duch stated that Overcash could lift five pounds occasionally, walk 400 feet, stand for two

nonconsecutive hours in an eight-hour workday, sit for three hours in an eight-hour workday, and




                                                  24
remain at her workstation for five hours in an eight-hour workday. (D.I. 7-17 at 49) Ms. Duch

concluded that she could not perform sedentary or light work for eight hours per day. (Id. at 50)

In January 2018, Ms. Duch opined that Overcash could occasionally lift five pounds, stand for

ten to fifteen minutes at one time, walk half of a mile slowly, sit for six hours in an eight-hour

workday with frequent breaks, and remain at her workstation for four hours in an eight-hour

workday. (D.I. 7-20 at 41) Ms. Duch concluded that Overcash could not perform sedentary or

light work for eight hours per day. (Id. at 42) However, the ALJ stated that the evidence of

record did not support limitations as severe as stated in Ms. Duch's opinions. (D.I. 7-2 at 22)

Overcash's treatment notes reflect normal gait and full lower extremity strength. (D.I. 7-9 at 17;

D.I. 7-11 at 39; D.I. 7-14 at 54; DJ. 7-15 at 71, 73; D.I. 7-16 at 32-35, 49) Furthermore,

Overcash reported that her pain decreased with activities of daily living, exercising, and walking.

(D.I. 7-13 at 7; D.I. 7-14 at 32-36, 40; D.I. 7-16 at 74-76)

       The ALJ assigned "limited weight" to the opinion of Dr. Skolfield because her findings

were inconsistent with normal examination findings in the record. (D.I. 7-2 at 21) Dr. Skolfield,

in a December 2016 functional capacity evaluation, opined that Overcash was unable to perform

at the sedentary level in an eight-hour workday because of decreased lower extremity range of

motion, pain, and fatigue. (D.I. 7-18 at 102) However, the ALJ noted that the evidence of

record reveals normal examination findings inconsistent with the functional capacity evaluation.

(D.I. 7-2 at 21) Specifically, treatment notes reflect a normal gait, normal muscle tone, and full

strength in her extremities. (D.I. 7-9 at 17; D.I. 7-11 at 39; D.I. 7-14 at 54; D.I. 7-15 at 71, 73;

DJ. 7-16 at 32-35, 49; DJ. 7-19 at 110, 115-116)

       Furthermore, Overcash asserts that a medical opinion need not be "free of any doubt [or]

100% consistent" and that, viewed in this light, the opinions of her treating sources are not




                                                  25
inconsistent with the treatment records. (D.I. 10 at 19) Overcash cites SSR 96-2p to support this

assertion. (Id.) However, SSR 96-2p states: "a well-supported treating source medical opinion

need not be supported directly by all of the other evidence (i.e., it does not have to be consistent

with all the other evidence) as long as there is no other substantial evidence in the case record

that contradicts or conflicts with the opinion." SSR 96-2p (emphasis added). Overcash cites no

legal authority to support her assertion that several allegedly inconsistent medical opinions, read

together, leads to the conclusion of consistency within the record. (D.I. 10 at 19-23) Moreover,

these medical opinions were also internally inconsistent with their examination findings. Here,

as outlined above, substantial evidence supports the ALJ' s determination that the medical

opinions of Dr. Newswanger, Dr. Pychynski, Ms. Duch, and Dr. Skolfield were inconsistent with

evidence ofrecord.

       Moreover, Overcash suggests that the ALJ impermissibly relied on her own lay judgment

to discredit the opinions of her treating medical sources. (D.I. 10 at 22-23) If an ALJ chooses to

reject the treating physician's assessment, they may do so only on the "basis of contradictory

medical evidence" not because of his or her "own credibility judgments, speculation or lay

opinion." Morales, 225 F.3d at 317 (citing Plummer, 186 F.3d at 429; Frankenfield v. Bowen,

861 F.2d 405,408 (3d Cir. 1988); Kent v. Schweiker, 710 F.2d 110, 115 (3d Cir. 1983)). Further,

"an ALJ may consider his own observations of the claimant and this Court cannot second-guess

the ALJ's credibility judgments," but that does not "override the medical opinion of a treating

physician that is supported by the record." Id. at 318.

       The ALJ did not substitute her lay opinion for the opinions of Dr. Newswanger, Dr.

Pychynski, Ms. Duch, and Dr. Skolfield, but rather afforded their opinions some, little, or limited

weight because of inconsistencies with the evidence in the record. Thus, substantial evidence




                                                 26
supports the ALJ's evaluations of the opinions of Dr. Newswanger, Dr. Pychynski, Ms. Duch,

and Dr. Skolfield. Therefore, the court recommends denying-in-part plaintiffs motion for

summary judgment and granting-in-part defendant's motion for summary judgment.

             ii. Vocational Expert Testimony

       Overcash argues that the ALJ failed to describe with specificity all of her demonstrated

impairments in her hypothetical to the VE, thereby failing to consider all limitations in

determining his residual functional capacity. (D.1. 10 at 16-17) The Third Circuit has held that

"[a] hypothetical question must reflect all of a claimant's impairments that are supported by the

record; otherwise the question is deficient and the expert's answer to it cannot be considered

substantial evidence." Ramirez v. Barnhart, 372 F.3d 546, 552 (3d Cir. 2004) (internal

quotations omitted) (emphasis in original) (quoting Chrupcala v. Heckler, 829 F.2d 1269, 1276

(3d Cir. 1987)). In Ramirez, the court found that the ALJ's hypothetical that excluded the

plaintiffs limitations regarding concentration, persistence, or pace was deficient. See id. at 554.

       However, the Third Circuit has also recognized that in order "to accurately portray a

claimant's impairments, the ALJ must include all 'credibly established limitations' in the

hypothetical." Zirnsak, 777 F.3d at 614 (emphasis in original). "[L]imitations that are supported

by medical evidence and are 'otherwise uncontroverted in the record' must be included in the

ALJ's hypothetical for us to rely on the VE's response to that hypothetical." Id. (emphasis in

original). If a limitation is supported by medical evidence, but opposed by other evidence in the

record, "the ALJ has discretion to choose whether to include that limitation in the hypothetical."

Id. at 615. "[T]he ALJ also has the discretion to include a limitation that is not supported by any

medical evidence if the ALJ finds the impairment otherwise credible." Id.




                                                27
       Here, Overcash's limitations outlined in the assessments of Dr. Newswanger, Dr.

Pychynski, Ms. Duch, and Dr. Skolfield were controverted by other evidence in the record, as

outlined in section (IV)(b )(i) supra. It was, therefore, properly within the ALJ' s discretion

whether to submit the limitations to the VE. See id. Accordingly, the ALJ properly exercised

her discretion to exclude the limitations outlined in Dr. Newswanger, Dr. Pychynski, Ms. Duch,

and Dr. Skolfield's assessments. Therefore, the court recommends denying-in-part plaintiffs

motion for summary judgment and granting-in-part defendant's motion for summary judgment.

            iii. Overcash's Migraine Headaches

       Overcash argues that the ALJ' s RFC finding fails to account for limitations arising from

her migraine headaches. (D.I. 10 at 23-27) Overcash asserts that the ALJ failed to provide any

explanation as to why she dismissed any limitations as a result of Overcash's menstrual

migraines. (Id. at 26) The Third Circuit has noted:

       [i]n making a residual functional capacity determination, the ALJ must consider
       all evidence before him. Although the ALJ may weigh the credibility of the
       evidence, he must give some indication of the evidence which he rejects and his
       reason(s) for discounting such evidence. In the absence of such an indication, the
       reviewing court cannot tell if significant probative evidence was not credited or
       simply ignored.

Burnett v. Comm 'r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000) (internal quotation

marks and citations omitted) (emphasis added).

       The ALJ noted that Overcash reported migraines occurring around her menstrual cycle.

(D.I. 7-2 at 19) She acknowledged that Overcash testified to her alleged inability to work due, in

part, to her migraines. (Id. at 20) The ALJ observed Overcash's treatment of her migraine

headaches with Tylenol and noted her MRI and MRA testing was normal. (Id. at 20-21) In

making her RFC finding, the ALJ stated that "environmental limitations would prevent possible

migraine triggers ... [and] [t]he record does not support greater limitations." (D.I. 7-2 at 21-22)



                                                 28
However, the ALJ failed to credit, refute, or otherwise explain contradictory medical evidence

regarding Overcash's migraine headaches. (D.I. 7-2) Moreover, the ALJ fails to explain the

nexus, if any, between environmental limitations and migraine headaches associated with

Overcash's menstrual cycles. The court recommends that, on remand, the ALJ must review all

of the pertinent medical evidence and explain her "conciliations and rejections" concerning the

functional effects of Overcash's migraine headaches in the RFC assessment. Burnett, 220 F.3d

at 122. Therefore, the court recommends granting-in-part Overcash's motion for summary

judgment, denying-in-part the Commissioner's motion for summary judgment, and remanding

for further administrative proceedings consistent with this recommendation.

 V.    CONCLUSION

       For the foregoing reasons, the court recommends granting-in-part and denying-in-part

Overcash's motion for summary judgment (D.I. 9), granting-in-part and denying-in-part the

Commissioner's cross-motion for summary judgment (D.I. 14), and remanding-in-part for

further administrative proceedings to address the functional effects of Overcash's migraine

headaches in assessing her residual functional capacity.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b )(1 ), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.l

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).




                                                 29
       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.



Dated: March J.a_, 2020




                                                30
